Order denying appellant’s motion for leave to intervene in a matrimonial action, to vacate a final judgment of divorce entered nunc pro tunc, and for further relief affirmed, with one bill of ten dollars costs and disbursements to respondents. No opinion. Hagarty, Carswell, Adel and Taylor, JJ., concur; Lazansky, P. J., concurs upon the ground that the appellant has no standing in the action, but is of the opinion, however, that the Special Term had no power to direct the entry of judgment nunc pro tunc.